                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CV-573-FDW-DCK

 IONA FRANKLIN,                               )
                                                    )
                      Plaintiff,                    )
                                                    )
    vs.                                             )              ORDER
                                                    )
 MARK T. ESPER,                                     )
 Secretary of the Army,                             )
                                                    )
                    Defendant.                      )


          THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Seal” (Document

No. 7) filed December 19, 2018. This motion has been referred to the undersigned Magistrate

Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully

considered the motion and the record, and noting consent of the parties, the undersigned will grant

the motion.

          A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule (“LCvR”) 6.1 provides in relevant part as follows:

          LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                 (c) Motion to Seal or Otherwise Restrict Public Access. A party’s
                     request to file materials under seal must be made by formal
                     motion, separate from the motion or other pleading sought to be
                     sealed, pursuant to LCvR 7.1. Such motion must be filed
                     electronically under the designation “Motion to Seal.” The
                     motion must set forth:

                        (1)    A non-confidential description of the
                        material sought to be sealed;
                        (2)    A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)    Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.

               To the extent the party must disclose any confidential information
               in order to support the motion to seal, the party may provide that
               information in a separate memorandum filed under seal.

Local Rule 6.1.

       Plaintiff seeks to seal her “personally identifiable information, Privacy Act protected

documents or protected health information and there are no alternatives to sealing these exhibits.”

(Document No. 3, p. 1). Having considered the factors provided in Local Rule 6.1(c), the Court

will grant the motion to seal. Noting that the time for public response has not run as to this motion,

the Court will consider any objection to this Order from non-parties as an objection to the motion,

requiring no additional burden for any non-party under the Federal Rules of Civil Procedure. See

Local Rule 6.1(e).

                                          CONCLUSION

       IT IS, THEREFORE, ORDERED that the “Joint Motion to Seal” (Document No. 7) is

GRANTED. The Administrative Record may be filed under seal and shall remain SEALED until

otherwise ordered by this Court.



                                       Signed: December 19, 2018




                                                  2
